DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

    PNG
    media_image1.png
    602
    476
    media_image1.png
    Greyscale

Species 1, directed to a vibration sensing embodiment depicted in at least and best shown in fig. 10,
  
disclosed at least in the published specification on/in [0023] & [0087]-[0092], pertaining to at least comprising a vibration sensor network comprising optical sensor(s) attached to the interior surface of a wall of a (oil transformer) tank, attached to core(s), attached between two cores, and/or attached to an external surface of the frame, further including rigidly connecting between components (at least: in contrast to Species 2-3 which are instead optical fiber temperature sensing embodiments, including the differences in placement pertaining to the measurements; and in contrast to Species 4 which instead utilizes a rod supporting the optical sensors inserted through and extending into a case). For Species 1, inclusive of any additional claims presently considered not to be of exceptional burden to examine therewith and corresponding to the related invention restriction Group of Related Inventions I, the following claims are suggested as examinable together: 
 1-8, 33, and 15-17.


    PNG
    media_image2.png
    599
    454
    media_image2.png
    Greyscale

Species 2, directed to the temperature sensing embodiment depicted in at least and best shown in fig. 11, 
 disclosed at least in the published specification on/in [0024] & [0092]-[0094], pertaining to at least comprising a temperature sensor network comprising optical sensor(s) arranged for sensing the internal and external temperature including 
located near or attached to the interior surface of the lid,
 located within the headspace,
 located at the surface of the oil,
 located at or near the top and/or middle of coil(s),
 located at or near the bottom of the tank, and/or
 located external to the transformer, wherein the sensor network can be loosely/rigidly attached or floating (at least: in contrast to Species 1 which is a vibration sensing embodiment; in contrast to Species 3 wherein the optical sensor fiber extends within a duct; and in contrast to Species 4 where optical sensors are instead supported on a rod). For Species 2, inclusive of any additional claims presently considered not to be of exceptional burden to examine 
 1 and 9-17.

    PNG
    media_image3.png
    207
    405
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    449
    403
    media_image4.png
    Greyscale

Species 3, directed to the temperature sensing embodiment depicted in at least and best shown in fig. 12, 
 disclosed at least in the published specification on/in [0025]-[0026] & [0100]-[0102], pertaining to at least comprising optical sensor(s) inserted into ducts of an insulator between the primary and secondary25 windings within the transformer, and allowing for monitoring the temperature distribution of the transformer close to the transformer coils as well as monitoring the efficiency of oil convection (at least: in contrast to Species 1 which is directed to vibration sensing; in contrast to Species 2 wherein the optical sensors are not placed in ducts and instead are attached to or near components; and in contrast to Species 4 wherein the optical sensors are instead supported on a rod without a duct). For election of Species 3, inclusive of any additional claims presently considered not to be of exceptional burden to examine therewith and corresponding to the related invention restriction Group of Related Inventions III, the following claims are suggested as examinable together: 
 1, 9, 29-32, and 15-17.




    PNG
    media_image5.png
    563
    462
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    567
    379
    media_image6.png
    Greyscale

Species 4, directed to the (generic) temperature, vibration, and/or liquid level sensing embodiment depicted in at least figs. 13-17 and best shown in fig. 13, 
disclosed at least in the published specification on/in [0027], [0103]-[0110], pertaining to at least comprising optical fiber having sensor(s) in/on a support rod extending into a transformer case through a plug, head space, and oil and extending past coil(s) toward the bottom of the case (at least: in contrast to Species 1-2 wherein instead of attachment to a rod the optical sensors are attached to or near components; and in contrast to Species 3 wherein the optical sensor fiber extends within a duct instead of on a rod). For election of Species 4, inclusive of any additional claims presently considered not to be of exceptional burden to examine therewith and corresponding to the related invention restriction Group of Related Inventions IV, the following claims are suggested as examinable together: 
 1, 8-28, and 33.
 
The Examiner notes that the following Related Invention Restriction corresponds with the above Species Restriction (i.e., Species I corresponds with Group of Related Inventions I, etc.). 

I. All of 1-8, 33, & 15-17 (excludes claim(s) 9-14 and 18-32):
Ia. Claim(s) 2-7
 drawn to an apparatus for vibration sensing wherein the vibration sensor and/or the optical fiber is rigidly attached to a component of the power grid electrical device, classified in G01H9/004-006, and wherein the


 linking claim(s) examined herewith is/are claim(s) 1;
Ib/IVb. Claim(s) 8
 drawn to an apparatus for vibration sensing wherein the vibration sensor is not rigidly attached to a transformer component, classified in G01H9/004, and wherein the 
 linking claim(s) examined herewith is/are claim(s) 1; and 
Ic/IVc. Claim(s) 33
 drawn to an apparatus for vibration sensing that detects a presence or amount of a condition of the power grid electrical device based on a change in the eigenfrequencies, classified in G01H9/004.
Ia, Ib, & Ic are presently considered by the Examiner as examinable together
. 
Further, the Examiner presently considers 
claim(s) 15, 16, and 17 as examinable together
 herewith (not an exceptional burden as currently presented).

II. All of 1 & 9-14 and 15-17 (excludes claim(s) 2-8 and 18-33):
IIa/IIIa/IVa. Claim(s) 9
 drawn to an apparatus for temperature sensing wherein the sensor network also includes a temperature sensor, classified in G01K, and wherein the 
 linking claim(s) examined herewith is/are claim(s) 1;
IIb/IVd. Claim(s) 10
 drawn to an apparatus for temperature sensing wherein the sensor network includes at least one temperature sensor positioned 15proximate to an oil tank wall of the oil-filled transformer, classified in G01K, and wherein the 
 linking claim(s) examined herewith is/are claim(s) 1;
IIc/IVe. Claim(s) 11
 drawn to an apparatus for temperature sensing wherein the sensor network includes at least one temperature sensor positioned in a headspace above oil within the oil-filled transformer, classified in G01K, and wherein the 
 linking claim(s) examined herewith is/are claim(s) 1; and
IId/IVf. Claim(s) 12
 drawn to an apparatus for temperature sensing the sensor network includes at least one temperature sensor positioned proximate to a surface of oil within the oil-filled transformer, classified in G01K, and wherein the 
 linking claim(s) examined herewith is/are claim(s) 1;
IIe/IVg. Claim(s) 13
 drawn to an apparatus for temperature sensing the sensor network includes at least one temperature sensor positioned proximate to a bottom of an oil tank of the transformer, classified in G01K, and wherein the 

linking claim(s) examined herewith is/are claim(s) 1;
 and 
IIf/IVh. Claim(s) 14
 drawn to an apparatus for temperature sensing the sensor network includes at least one temperature sensor positioned proximate to a top of a Docket No. 20190153US03/0600.000287US02coil of the transformer, proximate to a middle of the coil, and/or proximate a bottom of the coil, classified in G01K, and wherein the

 linking claim(s) examined herewith is/are claim(s) 1.
IIa, IIb, IIc, IIc, IId, IIe, & IIf are presently considered by the Examiner as examinable together. 
Further, the Examiner presently considers
 claim(s) 15, 16, and 17 as examinable together herewith (not an exceptional burden as currently presented).

III. All of 1, 9, & 29-32 and 15-17 (excludes claim(s) 2-8, 10-14, 18-28, and 33):
IIIa/IIa/IVa. Claim(s) 9
 drawn to an apparatus for temperature sensing wherein the sensor network also includes a temperature sensor, classified in G01K, and wherein the 
 linking claim(s) examined herewith is/are claim(s) 1;
IIIb. Claim(s) 29 and 30-32 both groupings
 drawn to an apparatus comprising one or more oil ducts disposed within a case configured to contain oil, and at least one optical fiber extending at least partially through at least one of the oil ducts, classified in H01F (and based upon expected/possible use of the optical fiber expected to be classifiable in G01K), and wherein the 
 linking claim(s) examined with claim(s) 29 is/are claim(s) 1; and
IIIa & IIIb are presently considered by the Examiner as examinable together.
Further, the Examiner presently considers 
claim(s) 15, 16, and 17 as examinable together herewith (not an exceptional burden as currently presented).

IV. All of 1, 8-28, and 33 (excludes claim(s) 2-7 and 29-32):
IVa/IIa/IIIa. Claim(s) 9
 drawn to an apparatus for temperature sensing wherein the sensor network also includes a temperature sensor, classified in G01K, and wherein the 
linking claim(s) examined herewith is/are claim(s) 1;
IVb/Ib. Claim(s) 8
 drawn to an apparatus for vibration sensing wherein the vibration sensor is not rigidly attached to a transformer component, classified in G01H9/004, and wherein the 
linking claim(s) examined herewith is/are claim(s) 1; 
IVc/Ic. Claim(s) 33
 drawn to an apparatus for vibration sensing that detects a presence or amount of a condition of the power grid electrical device based on a change in the eigenfrequencies, classified in G01H9/004.
IVd/IIb. Claim(s) 10
 drawn to an apparatus for temperature sensing wherein the sensor network includes at least one temperature sensor positioned 15proximate to an oil tank wall of the oil-filled transformer, classified in G01K, and wherein the 
linking claim(s) examined herewith is/are claim(s) 1;
IVe/IIc. Claim(s) 11
 drawn to an apparatus for temperature sensing wherein the sensor network includes at least one temperature sensor positioned in a headspace above oil within the oil-filled transformer, classified in G01K, and wherein the 
linking claim(s) examined herewith is/are claim(s) 1; 
IVf/IId. Claim(s) 12
 drawn to an apparatus for temperature sensing wherein the sensor network includes at least one temperature sensor positioned proximate to a surface of oil within the oil-filled transformer, classified in G01K, and wherein the 
linking claim(s) examined herewith is/are claim(s) 1;
IVg/IIe. Claim(s) 13
 drawn to an apparatus for temperature sensing wherein the sensor network includes at least one temperature sensor positioned proximate to a bottom of an oil tank of the transformer, classified in G01K, and wherein the 
linking claim(s) examined herewith is/are claim(s) 1; 
IVh/IIf. Claim(s) 14
 drawn to an apparatus for temperature sensing wherein the sensor network includes at least one temperature sensor positioned proximate to a top of a Docket No. 20190153US03/0600.000287US02coil of the transformer, proximate to a middle of the coil, and/or proximate a bottom of the coil, classified in G01K, and wherein the 
linking claim(s) examined herewith is/are claim(s) 1;
IVi. Claim(s) 18-24
 
 drawn to an apparatus wherein at least one of the optical fibers is disposed on or in a rod inserted through an opening in a case of the power grid electrical device, classified in H01F (and based upon expected/possible use of the optical fiber expected to be classifiable in G01K, G01H, and/or G01F23), and wherein the 
linking claim(s) examined herewith is/are claim(s) 1; and 
IVj. Claim(s) 25-28
 
 drawn to an apparatus wherein at least one optical fiber is disposed on or in a rod inserted through an opening in a case of the power grid electrical device, classified in H01F (and based upon expected/possible use of the optical fiber expected to be classifiable in G01K, G01H, and/or G01F23).
IVa, IVb, IVc, IVd, IVe, IVf, IVg, IVh, IVi, & IVj are presently considered by the Examiner as examinable together. 
Further, the Examiner presently considers 
claim(s) 15, 16, and 17 as examinable together herewith (not an exceptional burden as currently presented).

Claim(s) 1 link(s) claim(s): 
2-7 of Ia; 8 of Ib; 9 of IIa/IIIa/IVa; 10 of IIb/IVd; 11 of IIc/IVe; 12 of IIc/IVf; 13 of IIe/IVg; 14 of IIf/IVh; 15-17 examined with I-IV; 18-24 of IVi; and 29 of IIIb. Respective linking claim(s) are examined with the respective elected invention as put forth above for the linking of the inventions. 

Inventions of Groups I, II, III, & IV are directed to the Inventions of the other Groups as related products. 
 The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). The inventions are independent or distinct, each from the other because of the following reasons (Examiner notes that the thrust of the following is consistent with the differences in Species):
Group of Inventions I & Group of Inventions II, 
 
For (1), in this case, distinctive differences include that the inventions of Group I requires the design and associated mode of operation and associated function and/or effect respectively of 1) attachment of the optical fiber rigidly to a component of the power grid electrical device or 2) non-rigidly to a transformer, or 3) detecting presence/amount of condition based on eigenfrequencies (generally noted as distinctive vibration characteristics consistent with Species 1), whereas inventions of Group II require the materially different design and associated mode of operation and/or associated function and/or effect of temperature sensing (see Group II for details; generally noted as consistent with Species 2). For (2), neither invention would infringe on the other invention. For (3), there is no evidence now of record showing the inventions to be obvious variants, nor has Applicant clearly admitted on the record that this is the case. 
Group of Inventions I & Group of Inventions III, 
 
 
For (1), in this case, distinctive differences include that the inventions of Group I requires the design and associated mode of operation and associated function and/or effect respectively of 1) attachment of the optical fiber rigidly to a component of the power grid electrical device or 2) non-rigidly to a transformer, or 3) detecting presence/amount of condition based on eigenfrequencies (generally noted as distinctive vibration characteristics consistent with Species 1), whereas invention IIIa requires the materially different design and associated mode of operation and/or associated function and/or effect of temperature sensing (see Group III for details; generally noted as consistent with Species 3). For (2), neither invention would infringe on the other invention. For (3), there is no evidence now of record showing the inventions to be obvious variants, nor has Applicant clearly admitted on the record that this is the case. 
Invention Ia & Inventions IVa & IVd-j, 

 
For (1), in this case, distinctive differences include that the invention Ia requires the design and associated mode of operation and associated function and/or effect respectively of attachment of the optical fiber rigidly to a component of the power grid electrical device (generally noted as distinctive vibration characteristics consistent with Species 1), whereas inventions IVa & IVd-f requires the materially different design and associated mode of operation and/or associated function and/or effect of temperature sensing (see Group IV for details; generally noted as consistent with Species 4) and whereas Invention IVi-j requires the materially different design and associated mode of operation and/or associated function and/or effect of disposing optical fiber on/in a rod and inserted through an opening in a case (see Group IV for details; generally noted as consistent with Species 4). For (2), neither invention would infringe on the other invention. For (3), there is no evidence now of record showing the inventions to be obvious variants, nor has Applicant clearly admitted on the record that this is the case. 
Invention IIb-IIf & Inventions IIIb, 

 
For (1), in this case, distinctive differences include that the inventions IIb-IIf requires the design and associated mode of operation and associated function and/or effect respectively of positioning a temperature sensor 1) proximate to an oil tank wall, 2) in a headspace, 3) proximate to an oil surface, 4) proximate to the bottom of an oil tank, & 5) proximate to a top/middle/bottom of a coil (generally noted as distinctive characteristics consistent with Species 2), whereas invention IIIb requires the materially different design and associated mode of operation and/or associated function and/or effect of one or more oil ducts disposed within a case configured to contain oil, and at least one optical fiber extending at least partially through at least one of the oil ducts (generally noted as consistent with Species 3). For (2), neither invention would infringe on the other invention. For (3), there is no evidence now of record showing the inventions to be obvious variants, nor has Applicant clearly admitted on the record that this is the case. 
Inventions II & Inventions IVb-IVc, 

 
For (1), in this case, distinctive differences include that the inventions of Group II requires the design and associated mode of operation and associated function and/or effect of temperature sensing (see Group II for details; generally noted as consistent with Species 2), whereas inventions IVb-IVc requires the materially different design and associated mode of operation and/or associated function and/or effect of vibration sensing (see Group IV for details; generally noted as consistent with Species 4). For (2), neither invention would infringe on the other invention. For (3), there is no evidence now of record showing the inventions to be obvious variants, nor has Applicant clearly admitted on the record that this is the case. 
Group of Inventions II & Inventions IVi-IVj, 

 
For (1), in this case, distinctive differences include that the inventions of Group II requires the design and associated mode of operation and associated function and/or effect of positioning a temperature sensor 1) proximate to an oil tank wall, 2) in a headspace, 3) proximate to an oil surface, 4) proximate to the bottom of an oil tank, & 5) proximate to a top/middle/bottom of a coil (generally noted as distinctive characteristics consistent with Species 2), whereas inventions IVi-IVj requires the materially different design and associated mode of operation and/or associated function and/or effect of disposing optical fiber on/in a rod and inserted through an opening in a case (see Group IV for details; generally noted as consistent with Species 4). For (2), neither invention would infringe on the other invention. For (3), there is no evidence now of record showing the inventions to be obvious variants, nor has Applicant clearly admitted on the record that this is the case. 
Inventions IIIb & Inventions IVb-IVc & IVd-IVh & IVi-j, 

 
For (1), in this case, distinctive differences include that the inventions IIIb requires the design and associated mode of operation and associated function and/or effect of one or more oil ducts disposed within a case configured to contain oil, and at least one optical fiber extending at least partially through at least one of the oil ducts (generally noted as distinctive characteristics consistent with Species 3), whereas inventions IVb-IVc requires the materially different design and associated mode of operation and/or associated function and/or effect of vibration sensing (see Group IV for details; generally noted as consistent with Species 4), 
whereas inventions IVd-IVh requires the materially different design and associated mode of operation and/or associated function and/or effect of positioning a temperature sensor 1) proximate to an oil tank wall, 2) in a headspace, 3) proximate to an oil surface, 4) proximate to the bottom of an oil tank, & 5) proximate to a top/middle/bottom of a coil (generally noted as consistent with Species 4),
 
whereas inventions IVi-IVj requires the materially different design and associated mode of operation and/or associated function and/or effect of disposing optical fiber on/in a rod and inserted through an opening in a case (see Group IV for details; generally noted as consistent with Species 4). For (2), neither invention would infringe on the other invention. For (3), there is no evidence now of record showing the inventions to be obvious variants, nor has Applicant clearly admitted on the record that this is the case. 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species as put forth above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above including for the patentable species distinctions as set forth above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
the species/inventions or groupings of patentably indistinct species/inventions have acquired a separate status in the art in view of their different classification (e.g., the mutually exclusive characteristics are associated with different areas of classification, exemplary noting vibration sensing in at least G01H, temperature sensing in at least G01K, and level sensing in at least G01F23);

the species/inventions or groupings of patentably indistinct species/inventions have acquired a separate status in the art due to their recognized divergent subject matter (e.g., the mutually exclusive characteristics are the recognizable divergent subject matter, exemplary noting that optical fiber sensors diverge upon use including G01K11/32-324 for temperature sensing versus G01H9/004-006 for vibration sensing);

the prior art applicable to one species/invention or patentably indistinct species/inventions would not likely be applicable to another patentably distinct species/invention (e.g., prior art directed to a particular characteristic unlikely to also be applicable to a mutually exclusive characteristic, the Examiner emphasizes that a different primary/only reference is likely required to best reject claims directed thereto and/or identify the closest prior art to the above Species/Invention);

the species/inventions or groupings of patentably indistinct species/inventions require a different field of search in regards to elements and/or method steps unique to each of the species/inventions (e.g., searching different classes/subclasses or electronic resources, or employing different search queries based on the mutually exclusive characteristics inclusive of measurement type and placement); and

the species/inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph (e.g., evaluation of the written description, enablement, and/or utility having different scopes and/or support to analyze based on the mutually exclusive characteristics).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (I, II, II, or IV) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
Applicant is also advised that the reply to this requirement to be complete must include (i) an election of a Group of inventions to be examined (I, II, II, or IV) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The Examiner emphasizes that the above species restriction and the above related invention  restriction are in general claim correspondence: Species I corresponds with Group of Inventions I and includes claims 1-8, 15-17 and 33; Species II corresponds with Group of Inventions II and includes claims 1 and 9-17; Species III corresponds with Group of Inventions III and includes claims 1, 9, 15-17, and 29-32; Species IV corresponds with Group of Inventions IV and includes claims 1, 8-28, and 33.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The restriction requirements between the linked inventions is subject to the non-allowance of the linking claim(s) as put forth above. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/
Examiner, Art Unit 2856